IN UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

UNITED STATES OF AMERICA )
) PETITION TO RELEASE
VS. ) RECORDS / COURT DOCUMENTS
)
BRANDON BEST GORDON ) DOCKET NO. CR 19-46-BLG-SWS-01

aka Brandon Brooks Gordon

Whereas the above-named defendant has been charged with committing the offense of Felon in
Possession of a Firearm, in United States District Court for the District of Montana, the Petitioner
requests that the Court order all juvenile and adult records pertaining to the defendant held by Park
County District Court, Gallatin County District Court, Montana Department of Corrections,
Helena Police Department, Lewis and Clark County Sheriff's Office, and Spokane County
Sheriff's Office, including charging documents, plea agreements, presentence investigation
reports, incident reports, medical, treatment, attorney representation, and case dispositions, be
released to the Petitioner for the purpose of preparing a Presentence Investigation Report for the
Court.

Respectfully,
[l-7-14
Pé&ion Jongs~ Date

United States Probation Officer

 

ORDER

 

THE COURT #iAVING CONSIDERED THE AFOREMENTIONED PETITION does hereby
order this ' 7 day of November, 2019, the release of requested records held by Park County
District Court, Gallatin County District Court, Montana Department of Corrections, Helena Police
Department, Lewis and Clark County Sheriff's Office, and Spokane County Sheriff's Office, to
the Petitioner or authorized agency of the United States Probation Office for the purpose of

preparing a Presentence Investigation Report for the Court.

onorable Scott W. Skavdahl :
Chief United States District Judge
